Bubb, J. (concurring):
I concur upon the last ground stated in Mr. Justice Woodwabd’s opinion, namely, that the section of the Forest, Fish and Game Law referred to does not apply to transportation within the boundaries of- the State of New York. In addition to the forcible reasons stated by him, I venture to suggest that the history of the legislation confirms this view. (See Laws of 1900,'chap. 20, passed February 19, 1900, as amd. by Laws of 1900, chap. 235, passed March 29, 1900, as amd. by Laws of 1904, chap. 580, § "8.) If section 103 of the present law (Consol. Laws, chap. 19; Laws of 1909, chap. 24) applied to the transportation of birds within this State, for which 'a close season is provided, it seems to me clear that the defendant would be liable. The evidence is that the goods were delivered to a person in the employ of the Long Island Express Company, and were by him taken from S'uydam’s premises to the railroad station with the intent that they should be shipped from there to New York. The section provides that the birds shall not be “taken or possessed 'with intent to transport the same without the State,” and that, “ Any person doing any act with reference to such birds or game or in aid of such taking or transportation shall be deemed to have violated this section.” Clearly the birds were taken with- intent to transport the same, and Suydam, when he delivered them to the driver of the express company, did an act in aid of such taking. Although the name of the consignor and the consignee, together with the initial point of billing (Islip), and the destination (Washington Market, New York), .did appear upon the shipping address, the kind and number of the birds were not plainly marked on the outside of the package. The first marking looks quite as much like 1913 B as 19 B B, and the last one quité as much like 1 S P as 1 S D. The intermediate marking looks quite as much like “ whiskey ” as anything else. But in any event, without evidence explaining these marks they would be unintelligible. I think that, the court would have been justified in saying, as matter of law, that the package was not plainly marked. But if different inferences could be drawn from the marking, then it was for the jury to say what, the marking meant. It seems a contradiction in terms to say that a package is plainly marked which requires evidence to show what the marks *871meant. Solely upon the ground hereinbefore stated, I vote to affirm the judgment.
Thomas, Eich and Carr, JJ., concurred.
Judgment and order affirmed, with costs.